Citation Nr: 0716038	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1953 to 
July 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision in which 
the RO denied the veteran's claim for service connection for 
right ear hearing loss; and a March 2003 rating decision in 
which the RO denied the veteran's claim for service 
connection for left ear hearing loss.  The veteran filed a 
notice of disagreement (NOD) in July 2003 to both decisions, 
and the RO issued a statement of the case (SOC) in December 
2003.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in January 2004.

In March 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In May 2006, the Board remanded the claims for service 
connection to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further development.  After completing 
all requested action, the RO/AMC continued the denial of each 
claim (as reflected in the January 2007 supplemental SOC 
(SSOC)) and returned the matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive evidence establishes that the 
veteran does not have right ear hearing loss to an extent 
recognized as a disability for VA purposes.

3.  The record reflects no evidence or allegation of left ear 
hearing loss until 30 years after the veteran's discharge 
from service, and the only objective opinions addressing the 
etiology of current left ear hearing loss weigh against the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2.  The criteria for service connection for left ear hearing 
loss are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a September 2001 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  An October 2005 post-
rating letter requested that the veteran submit any evidence 
in his possession that pertained to the claims.  Further, a 
July 2006 RO letter informed the appellant how disability 
evaluations and effective dates are assigned and the type of 
evidence that impacts those determinations.  After issuance 
of each letter noted above and opportunity for the appellant 
to respond, the January 2007 SSOC reflects readjudication of 
the claims.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examination and VA 
outpatient treatment records from the VA Medical Center 
(VAMC) in San Diego, California.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the appellant has been notified and made aware of 
the evidence needed to substantiate each claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran's service personnel records show that in January 
1970, he was authorized to wear the Combat Action Ribbon.  
Therefore, he is presumed to have been in combat.  The 
veteran's Forms DD-214 show that his military occupational 
specialty (MOS) was engine man.  He also reported during his 
April 2002 VA examination that he was a diesel mechanic.

The veteran asserts that his exposure to loud noise while in 
service has caused his claimed right and left ear hearing 
loss.  Specifically, he asserts that he was exposed to 
machinery in the boiler room and to diesel noises.  
Additionally, he was a machine gunner and the firing of the 
guns also caused loud noise.  He has stated that he did not 
have ear protection while in service.  He also stated that 
when he was discharged from service, he worked for the gas 
and electric company during which he was also exposed to 
noise, but he was offered ear protection during that time.

The veteran's service medical records show that on January 
1953, September 1955, and June 1961 medical examinations, 
whisper testing results were 15/15, bilaterally.  A May 1961 
record shows that the veteran had a purulent watery discharge 
from his left ear for two days.  The diagnosis was otitis 
externa secondary to cerumen plug against the left ear 
tympanic membrane.  This was partially cleansed.  In a June 
1967 Report of Medical History, the veteran checked a box 
indicating ear, nose, or throat trouble, but the June 1967 
Report of Medical Examination shows that the veteran's ears 
were normal and the result of the whisper test for hearing 
was 15/15 for both ears.  Therefore, the veteran was not 
found to have right or left ear hearing loss in service.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding whether the veteran has a current right or left ear 
hearing loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran underwent a VA 
examination in April 2002.  Audiometric testing conducted in 
connection with that examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
20
LEFT
5
10
30
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was hearing within normal limits in the right ear 
and mild to moderate sensorineural hearing loss in the left 
ear from 2000 to 8000 hertz.

In December 2002, the veteran underwent another VA 
examination.  Audiometric testing conducted in connection 
with that examination revealed pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
25
20
LEFT
10
10
25
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The diagnosis was normal hearing in the right ear and a mild 
moderate sensorineural hearing loss from 3000 to 8000 hertz 
with positive discrimination rollover in the left ear.

The veteran submitted a private audiogram dated in January 
2003 that shows pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
15
LEFT
10
10
30
45
55

Speech audiometry testing was not conducted.  

A February 2003 private audiogram was conducted, but the 
results were in graphical form and were not numerically 
interpreted.  Speech audiometry testing revealed speech 
recognition ability of 92 percent in the right ear and 92 
percent in the left ear.  However, it was not noted whether 
the Maryland CNC test was used to test speech discrimination.

A November 2004 VA treatment record shows that thresholds to 
pure tones were obtained and revealed normal hearing 
sensitivity in the right ear from 250 through 8000 hertz and 
the left ear was normal from 250 through 1500 hertz with 
sloping to a moderate sensorineural hearing loss in the 
higher frequencies.  Speech recognition scores were obtained 
with Maryland CNC word lists and were noted to be excellent 
in both ears with 100 percent in the right ear and 96 percent 
in the left ear.

Regarding the audiometric testing results for the veteran's 
right ear, the Board notes that these results do not 
establish current right ear hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The Board does note that the 
February 2003 private audiogram revealed speech recognition 
ability of 92 percent.  However, as was noted above, the 
medical record does not indicate whether Maryland CNC testing 
was used to determine the speech discrimination scores as 
required by 38 C.F.R. § 4.85.  In addition, subsequent to the 
February 2003 audiogram, the veteran underwent VA 
audiological testing in November 2004 wherein his speech 
discrimination scores were at 100 percent in the right ear.  
Moreover, all other testing showing speech discrimination 
scores indicates that the veteran does not meet the 
requirements for 38 C.F.R. § 3.385 for hearing loss 
disability for VA purposes, and neither the veteran nor his 
representative has presented competent, probative evidence 
with numerical audiometric testing results that meet the 
requirements of that regulation for the right ear.  
Therefore, the Board finds that the veteran does not have a 
right ear hearing loss disability for VA purposes.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence establishes that the veteran 
does not have the extent of right ear hearing loss needed to 
constitute a disability under section 3.385, the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
right ear hearing loss must be denied because the first 
essential criterion for a grant of service connection-
evidence of current disability-has not been met.

Regarding the veteran's claim for service connection for left 
ear hearing loss, audiometric testing results clearly 
establish left ear hearing loss disability as defined in 
38 C.F.R. § 3.385.  However, the claim for service connection 
for left ear hearing loss must, nonetheless, be denied 
because the competent evidence indicates that the veteran's 
current left ear hearing loss is not medically related to his 
service. 

In this regard, the first documented medical evidence of any 
left ear hearing loss is the April 2002 VA examination report 
reflecting a diagnosis of mild to moderate sensorineural 
hearing loss from 2000 to 8000 hertz.  The Board notes that 
this diagnosis was rendered approximately 30 years after the 
veteran's discharge from service.  The Board points out that 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In addition, the December 2002 VA examiner noted that she had 
reviewed the veteran's claims file, which included his 
service medical records.  After conducting audiological 
evaluation, the examiner noted that there was no 
documentation in the veteran's service medical records of 
hearing loss and hearing loss in the left ear was first 
documented by VA audiogram in April 2002.  Therefore, the 
examiner opined that the veteran's left ear hearing loss was 
more likely than not unrelated to military service.  In 
addition, in a July 2004 VA treatment record, M.B., M.D., a 
private physician, stated that the veteran's hearing 
impairment was most likely secondary to presbycusis (another 
disability).  Hence, the only objective opinions addressing 
the etiology of left ear hearing loss tend to weigh against 
the claim, and the veteran has not presented, identified, or 
even alluded to the existence of any contrary probative 
opinion (i.e., one that, in fact, establishes a nexus between 
current left ear hearing loss and service).  

Regarding both claims for service connection for right and 
left ear hearing loss, in addition to the medical evidence, 
the Board has considered the veteran's assertions.  Although 
the veteran was in combat during service and the Board 
accepts, as credible, his assertions that he had acoustic 
trauma (or, had significant noise exposure) in service-as 
reported during his March 2006 Board hearing and elsewhere in 
connection with the appeal-the veteran's assertions as to a 
medical relationship between such acoustic trauma/noise 
exposure, and current right and left ear hearing loss-
however sincere-simply do not constitute persuasive evidence 
in support of the claims.  Questions of diagnosis (pertaining 
to the right ear) and causation (pertaining to the left ear) 
are within the province of trained professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative 
(persuasive) opinion on such a matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
these reasons, the veteran's own assertions as to the 
existence of a right ear hearing loss disability and etiology 
of his left ear hearing loss have no probative value.

As a final point, the Board acknowledges that the veteran 
served in combat while in service and that, pursuant to 38 
U.S.C.A. § 1154(b) (West 2002) and other authority, he is 
competent to testify concerning his noise exposure and 
acoustic trauma in service.  However, the provisions of 38 
U.S.C.A. § 1154 do not obviate the requirement that a veteran 
must submit medical evidence of a causal relationship between 
the disability for which service connection is sought and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even if combat status is conceded, the 
veteran must provide satisfactory evidence of a current 
disability and a relationship between his service and his 
current condition.  Wade v. West, 11 Vet. App. 302, 305 
(1998).  As noted above, the veteran is not shown to have a 
current right ear hearing loss disability, and his left ear 
hearing loss disability is not shown to be related to 
service.

For all the foregoing reasons, the claims for service 
connection for right ear hearing loss and for left ear 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against each 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


